                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DAVID EDWARD ADAMS,

                Petitioner,

v.                                   CIVIL ACTION NO. 1:17CV180
                                          (Judge Keeley)

JOE COAKLEY, Warden,

                Respondent.

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
       OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
     DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]

                                I.

      On October 6, 2006, in the Western District of Virginia, the

pro se petitioner, David Edward Adams (“Adams”), pleaded guilty to

one count of conspiracy to distribute more than 500 grams of a

mixture or substance containing methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1) and 846, and one count of using and carrying a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. § 924(c). The district court sentenced Adams to a total

term of 248 months of incarceration. Thereafter, Adams pursued an

unsuccessful direct appeal, an unsuccessful motion to vacate under

28 U.S.C. § 2255, and an unsuccessful motion to reduce sentence

under 18 U.S.C. 3582(c).”1

      On October 25, 2017, Adams filed the pending Petition for

Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”), attacking



      1
       Adams’s criminal case can be found at Criminal Action No.
7:06CR22-1 in the Western District of Virginia.
ADAMS V. USA                                                          1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
the validity of his sentence (Dkt. No. 1). Relying on Mathis v.

United States, 136 S.Ct. 2243 (2016), and Dean v. United States,

137 S.Ct. 1170 (2017), he argues that his sentence “exceeds the

statutory maximum authorized by Congress” and is “greater than

necessary to meet the goals of punishment” (Dkt. Nos. 1 at 5-6; 1-1

at 12-23). He asks this Court to vacate his sentence and “remand

his case for resentencing to time served” (Dkt. No. 1-1 at 26).

Pursuant to 28 U.S.C. § 636 and the local rules, the Court referred

this matter to United States Magistrate Judge Michael J. Aloi for

initial screening and a Report and Recommendation (“R&R”).

        Magistrate Judge Aloi’s R&R recommended that the Court dismiss

the Petition for lack of jurisdiction because Adams had not

demonstrated that § 2255 is an inadequate or ineffective remedy by

which    to   attack   the   validity   of   his   sentence   (Dkt.    No.   9).

Specifically, the R&R concluded that Adams had not established his

entitlement to the application of § 2255’s savings clause pursuant

to the test articulated in United States v. Wheeler, 886 F.3d 415

(4th Cir. 2018). Id. at 8-10.

        Adams objects to the R&R’s determination that, because the

Petition does not fall within the scope of the savings clause, it

must be dismissed for lack of jurisdiction (Dkt. No. 11). He

specifically objects to the R&R’s conclusion that the Supreme

                                        2
ADAMS V. USA                                              1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
Court’s decisions in Mathis and Dean do not support the application

of § 2255’s savings clause in this case. Id. at 8-13 (arguing that,

despite the magistrate judge’s conclusion to the contrary, Mathis

and Dean apply retroactively on collaterally review).

                              II.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection is timely made. 28

U.S.C. § 636(b)(1)(C). On the other hand, “the Court may adopt,

without explanation, any of the magistrate judge's recommendations

to which the prisoner does not object.” Dellacirprete v. Gutierrez,

479 F. Supp. 2d 600, 603-04 (N.D. W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold those

portions of a recommendation to which no objection has been made

unless they are “clearly erroneous.” See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Following de novo review of the R&R and the record, the Court

concludes that Adams’s objections lack merit. Where, as here, a

petitioner seeks to attack the imposition of his sentence rather

than its execution, he may only seek a writ of habeas corpus

pursuant to § 2241 by demonstrating that § 2255 is “inadequate or

ineffective to test the legality of . . . detention.” 28 U.S.C.

§ 2255(e) (the “savings clause”).

                                3
ADAMS V. USA                                                           1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
     In Wheeler, the Fourth Circuit held that § 2255 is inadequate

or ineffective to test the legality of a sentence when:

     (1) at the time of sentencing, settled law of this
     circuit or the Supreme Court established the legality of
     the sentence; (2) subsequent to the prisoner’s direct
     appeal and first § 2255 motion, the aforementioned
     settled substantive law changed and was deemed to apply
     retroactively on collateral review; (3) the prisoner is
     unable to meet the gatekeeping provisions of § 2255(h)(2)
     for second or successive motions; and (4) due to this
     retroactive change, the sentence now presents an error
     sufficiently grave to be deemed a fundamental defect.

886 F.3d at 429 (citing In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000)). If the petitioner cannot satisfy each of these four

requirements, § 2255 is not inadequate or ineffective to test the

legality of his sentence, and the court lacks subject matter

jurisdiction to consider the claim under § 2241. Id. at 426, 429.

     Here, as the magistrate judge concluded, Wheeler precludes any

relief under § 2255’s savings clause. Even assuming Adams could

satisfy   the   first   and   third   prongs      of   Wheeler,   he    has   not

established that, subsequent to his first § 2255 motion, the

“settled substantive law [that established the legality of his

sentence]   changed     and   was   deemed   to    apply   retroactively      on

collateral review,” as required by the second prong. Id.




                                      4
ADAMS V. USA                                              1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
     Liberally construed, Adams argues that, pursuant to Mathis2

and Dean3, there have been intervening changes in substantive law

that retroactively affect his case. Contrary to Adams’s argument,

district courts in this Circuit and elsewhere have held that Mathis

does not represent a substantive change in the law. See, e.g.,

Stewart v. United States, No. CR ELH-13-262, 2017 WL 2361089, at *5

(D. Md. May 31, 2017) (recognizing that Mathis did not announce a

new substantive rule applicable to cases on collateral review and

collecting cases); Dimott v. United States, Nos. 2:06–cr–26–GZS,

2:16–cv–347–GZS, 2016 WL 6068114, at *3 (D. Maine Oct. 14, 2016)

(“The Supreme Court made clear that it was not breaking new ground

in Mathis . . . .”); Blackwell v. United States, No. 4:10–cr–00012,

2016 WL 5849384, at *5 (W.D. Va. Oct. 6, 2016) (“By the Court’s own

admission, Mathis does not set a new rule.”); see also Copeland v.

Kassell, 733 F. App’x 717 (4th Cir. 2018) (per curiam) (affirming

     2
       In Mathis, the Supreme Court outlined the process by which a
district court should determine, for the purpose of the Armed Career
Criminal Act (ACCA), if a defendant’s prior state-court conviction
was one of the enumerated violent felonies listed in 18 U.S.C.
§ 924(e)(2)(B)(ii). 136 S.Ct. at 2247-67.
     3
       In Dean, the Supreme Court held that nothing in § 924(c), the
statute setting mandatory minimum sentences for using or possessing
a firearm in connection with a violent or drug trafficking crime,
restricts the authority of sentencing courts to consider a sentence
imposed under the mandatory minimum statute when calculating an
appropriate sentence for the predicate offense. 137 S.Ct. at 1177.


                                 5
ADAMS V. USA                                                     1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
dismissal   of   §   2241   petition   because   Mathis   does   not   apply

retroactively).

     Rather than changing settled substantive law in Mathis, the

Supreme Court reaffirmed precedent in existence well before Adams’s

conviction, sentence, and § 2255 motion:

     For more than 25 years, we have repeatedly made clear
     that application of ACCA involves, and involves only,
     comparing elements. . . . And that rule does not change
     when a statute happens to list possible alternative means
     of commission: Whether or not made explicit, they remain
     what they ever were—just the facts, which ACCA (so we
     have held, over and over) does not care about.

136 S. Ct. at 2257. Put simply, Mathis sets forth a “procedural

rule that has not been made retroactive on collateral review.”

Fisher v. Rickard, No. 1:17-CV-03730, 2018 WL 1405324, at *4

(S.D. W. Va. Feb. 16, 2018), reported and recommendation adopted,

No. CV 1:17-03730, 2018 WL 1404279 (S.D. W. Va. Mar. 20, 2018).

     Likewise, courts that have reached the issue have consistently

held that Dean does not represent a substantive change in the law

that applies retroactively on collateral review. See, e.g., Tomkins

v. United States, No. 16-CV-7073, 2018 WL 1911805, at *19–20 (N.D.

Ill. Apr. 23, 2018) (concluding that Dean “merely addressed the

district court’s discretion to consider the imposition of mandatory

minimum in sentencing a defendant for other crimes”); United States

v. Dawson, 300 F.Supp.3d 1207, 1214 (D. Or. 2018) (concluding that

                                       6
ADAMS V. USA                                                     1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]
Dean does not apply retroactively because the case “was about a

sentencing judge’s discretion, which is a procedural concern”); see

also United States v. Payne, No. 94-CR-150, 2017 WL 3730612, at *2

(N.D. Okla. Aug. 29, 2017) (“All authority located by this Court

indicates that Dean does not announce a new rule of law that was

made retroactive to cases on collateral review.”) (collecting

cases).

     Accordingly, Adams’s continued reliance on Mathis and Dean is

misplaced.     The   Court   therefore   adopts   the   magistrate   judge’s

recommendation that Adams has not established his entitlement to

the application of § 2255’s savings clause.

                                   III.

     Therefore, because Adams cannot satisfy the requirements of

Wheeler,4 the Court:



     4
       The Court recognizes that the Supreme Court recently held in
United States v. Davis, 139 S.Ct. 2319 (2019), that 18 U.S.C.
§ 924(c)(3)(B) is unconstitutionally vague. Notably, the Fourth
Circuit’s decision in Wheeler, which set forth the alternative
savings clause test to be applied to § 2241 challenges to sentences,
did not alter or replace the In re Jones savings clause test for
§ 2241 challenges to convictions. Thus, to challenge the legality of
his § 924(c) conviction, Adams must be able to satisfy the savings
clause test set forth in Jones. 226 F.3d at 333-34. Because Davis
sets forth a new rule of constitutional law, the Court concludes that
Adams cannot satisfy the third prong of the Jones test. Thus, Adams’s
remedy, if any, appears to be to seek permission to file a § 2255
motion in the court in which he was sentenced by filing a motion for
leave to file a second or successive § 2255 motion in the United
States Court of Appeals for the Fourth Circuit. 28 U.S.C. 2255(h)(2).

                                     7
ADAMS V. USA                                                    1:17CV180

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9],
      OVERRULING PETITIONER’S OBJECTIONS [DKT. NO. 11], AND
    DISMISSING § 2241 PETITION WITHOUT PREJUDICE [DKT. NO. 1]

     •    OVERRULES Adams’s objections to the R&R (Dkt. No. 11);

     •    ADOPTS the R&R (Dkt. No. 9);

     •    DENIES   the   Petition       for   lack   of   subject   matter

          jurisdiction (Dkt. No. 1);

     •    DENIES as MOOT Adams’s “Motion of Course for Court to

          Enter Judgment Deductible by Due Process Rights” (Dkt.

          No. 12); and

     •    DISMISSES this case WITHOUT PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

and to transmit copies of both orders to the pro se petitioner,

certified mail and return receipt requested.

DATED: July 30, 2019

                                         /s/ Irene M. Keeley
                                         IRENE M. KEELEY
                                         UNITED STATES DISTRICT JUDGE




                                    8
